JAMES E. JOHNSON                                 THE CITY OF NEW YORK        STEPHANIE M. VILELLA ALONSO
Corporation Counsel                                LAW DEPARTMENT                  Assistant Corporation Counsel
                                                                                          Phone: (212) 356-2318
                                                 100 CHURCH STREET                           Fax: (212) 356-3559
                                                 NEW YORK, NY 10007                         svilella@law.nyc.gov


                                                                          March 24, 2020

      VIA ECF
      Honorable Jesse M. Furman
      United States District Judge
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, New York 10007

                 Re:     Frederick Funes v. City of New York, et al., 18-CV-9558 (JMF)

      Your Honor:

                       I am an Assistant Corporation Counsel in the office of James E. Johnson,
      Corporation Counsel of the City of New York, representing defendants City of New York,
      Captain Fernandez, and Captain Muhammad in the above-referenced matter. Defendants write
      respectfully to request a stay of this action, and a corresponding adjournment of all pending
      deadlines and conferences given the current medical emergency. This is the first of such request.
      Plaintiff is currently incarcerated and, thus, unavailable by telephone. Accordingly, this request
      is submitted without plaintiff’s consent.

                     By way of background, plaintiff alleges in his complaint, inter alia, that on
      February 15, 2018, he was subjected to excessive force by several correction officers. An Initial
      Pre-Trial Conference was scheduled for March 26, 2020, at 2:15 p.m. To date, defendants have
      served plaintiff with various documents, including Initial Disclosures and Local Rule 33.2
      Interrogatories and Requests for Production of Documents.1 The parties have also submitted a
      proposed Case Management Plan and Scheduling Order for the Court’s endorsement. (See ECF
      No. 36) On March 23, 2020, the Court adjourned the Conference in light of the COVID-19
      emergency and ordered, inter alia, that discovery proceed in accordance with the schedule and
      guidance in the Court’s March 23, 2020 Order. (See ECF No. 45) The Court further ordered
      the undersigned to mail a copy of the March 23, 2020 Order and inform Great Meadow
      Correctional Facility of the adjournment of the Conference. (See ECF No. 45)


      1
          Defendants served these documents by mail on March 12, 2020.
                While it is defendants’ sincere intent to comply with the Court’s March 23, 2020
Order, there has been a drastic change in circumstances given the current health crisis. Further,
the Mayor has issued an Executive Order directing non-essential City employees to work
remotely. Consequently, the current Coronavirus Pandemic has caused scheduling conflicts and
logistical issues that necessitate the need for this stay. Defendants assure the Court that they
remain committed to moving this case forward as expeditiously as possible, but ask for some
leniency in these trying circumstances. Additionally, as mentioned above, the undersigned has
been directed to work from home and there are limited staff working in the Office, and thus
defendants are unable to print and mail a copy of this application to plaintiff. Accordingly,
defendants respectfully request that they be relieved of this obligation. Notwithstanding, the
undersigned submits that the facility is aware of the adjournment of the Conference, and the
undersigned has also asked the facility to provide plaintiff with a copy of the Court’s March 23,
2020 Order.

                Based on the foregoing, defendant City of New York respectfully requests that the
Court stay the instant matter, and respectfully requests that all pending deadlines and conferences
in this case be adjourned. The undersigned can provide a status update to the Court in thirty days
regarding defendants’ position with respect to discovery in this matter.

               Thank you for your consideration herein.
                                                            Respectfully submitted,




                                                            Stephanie Michelle Vilella Alonso
                                                            Assistant Corporation Counsel
cc:    BY FIRST-CLASS MAIL
       Frederick Funes                           All dates and deadlines are hereby EXTENDED by 30
       Plaintiff Pro Se                          days. Within 30 days of the date of this order, Defendants
       DIN #: 19-A-0167                          shall submit a status letter addressing whether they are
       Great Meadow Correctional Facility        prepared to proceed and whether they believe any further
       P.O. Box 51                               changes to the schedule are necessary. The Clerk of Court
       Comstock, New York 1281-0051              is directed to terminate ECF No. 46.

                                                 The Court will mail a copy of this endorsed letter and the
                                                 Court's prior order at ECF No. 45 to Plaintiff.




                                                                        March 25, 2020
